DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10 of the claim set received 8/12/2021 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “compressor diffuser” of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "200" and "220" have both been used to designate the same component in Figs. 2(a) and 2(b).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amann (US 3,849,022).
Regarding Claim 1, Amann discloses, using the second embodiment of Fig. 5, a cooling system for cooling hot components of a recuperated gas turbine engine (all of Fig. 1a), the cooling system comprising: 
a compressor 11 (Fig. 1a) comprising a compressor outlet; 
a turbine 34 comprising a turbine inlet 30 and a turbine outlet 36 (see Fig. 1); 
a recuperator heat exchanger 13 (Fig. 1a); 
a recuperator flow path in fluid communication with the compressor 11 outlet and the recuperator heat exchanger 13 (see Fig. 1a); and 
a bleed flow path 146 in fluid communication with the compressor outlet, i.e. the compressor discharge (read col. 5, ll. 29-35; see Fig. 5: conduit 146 receiving air from the compressor outlet which bypasses the recuperator 13 thereby providing relatively cooler air into the assembly shown in Fig. 5), the hot components (the components receiving the relatively cooler air, i.e. turbine volute wall 138 and downstream turbine components including rotors and stators) of the recuperated gas turbine engine, and the turbine inlet 30; 
wherein a ratio of a mass flow in the bleed flow path to a mass flow in the compressor outlet is equal to a bleed fraction which is greater than or equal to zero and less than or equal to one (the mass flow in 146 is taken from the compressor 11 outlet/discharge mass flow and therefore the remainder is delivered through the recuperator 13 flow path, therefore, the ratio must be greater than or equal to zero and less than or equal to one).
Regarding Claim 2, Amann discloses wherein a mass flow in the recuperator 13 flow path is approximately equal to the mass flow in the compressor 11 outlet minus the mass flow in the bleed flow path 146 (the mass flow from the compressor is split between the two defined flow paths).
Regarding Claim 3, Amann discloses wherein the bleed fraction is less than or equal to one-half (the bleed fraction being the ratio of bleed flow for cooling to the total compressed air flow of the engine, from the compressor outlet; a bleed fraction of one-half would require that 50% of the air is used for cooling and 50% for combustion.  One of ordinary skill in the art will recognize that most of the air in a gas turbine engine is used for combustion to produce useful energy while cooling air flow is a small proportion of the total airflow; additionally valve 148 is on the bleed flow path 146 and is capable of closing to further reduce the bleed fraction).
Regarding Claim 5, Amann disclose further comprising a combustor (the conventional combustion apparatus/combustion chamber as described in col. 2, ll. 18-25) which is in fluid communication with the recuperator heat exchanger 13 (as read in the citation), the hot components of the recuperated gas turbine engine (products from the combustion chamber flow through volute 12 as discussed in the citation, the exit of the volute 12 is fed to the components receiving the relatively cooler air, i.e. turbine volute wall 138 and downstream turbine components including rotors and stators as can be gathered by examining Figs. 1 and 5), and the bleed flow path 146 (both flow enter the turbine inlet 30 as can be seen looking at Figs. 1 and 5).
Regarding Claim 8, Amann discloses wherein the hot components (the components receiving the relatively cooler air from 146, i.e. turbine volute wall 138 and downstream turbine components including rotors and stators; see Fig. 5) comprise a turbine volute 12 (see Figs. 1 and 5).
Regarding Claim 9, Amann discloses wherein said turbine volute 12 further comprises a cooling insert (Fig. 5, element 138, 136, and/or 144) in fluid communication with the bleed flow path 146.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Amann (US 3,849,022) in view of Baghdadi (US 3,936,223).
Regarding Claim 4, Amann discloses the claimed invention as discussed above.  Amann does not explicitly disclose the compressor outlet comprises a diffuser.
Baghdadi discloses in Figs. 1-3, a compressor 2 for a gas turbine engine (read col. 1, ll. 10-12).  Baghdadi teaches the outlet/discharge of the compressor 2 comprising a diffuser 22 (see Figs. 1-3).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Amann so that the compressor outlet comprises the diffuser of Baghdadi in order to transform the kinetic energy of the compressor airflow into a pressure head (Baghdadi col. 1, ll. 4-12) and to provide improved efficiency at different operating conditions for the compressor (Baghdadi col. 1, ll. 34-55).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Amann (US 3,849,022) in view of Tramuta (US 3,866,674).
Regarding Claim 6, Amann discloses the claimed invention as discussed above.  Amann does not disclose wherein said recuperator heat exchanger is a cross-flow heat exchanger.
Tramuta discloses a recuperator heat exchanger 11 for a gas turbine engine (see Fig. 1, read Abstract).  Tramuta teaches the recuperator heat exchanger 11 is a cross-flow heat exchanger (see crossing flows of Air and exhaust Gas in Fig. 1; read col. 1, ll. 61-65). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Amann so that the recuperator heat exchanger is a cross-flow heat exchanger as taught by Tramuta in order to reduce the overall weight of the heat exchanger (Tramuta col. 1, ll. 47-48) and to produce more uniform heating (col. 3, ll. 39-45).
Regarding Claim 7, Amann discloses the claimed invention as discussed above.  Amann does not explicitly disclose wherein a thermal effectiveness of the recuperator heat exchanger increases with increasing values of the bleed fraction.  The specification of the instant application discloses at page 5, Eqn. 3, that the claimed relation Eff is a property of a cross-flow recuperator heat exchanger.  The claim therefore appears to require a cross-flow recuperator.
Tramuta discloses a recuperator heat exchanger 11 for a gas turbine engine (see Fig. 1, read Abstract).  Tramuta teaches the recuperator heat exchanger 11 is a cross-flow heat exchanger (see crossing flows of Air and exhaust Gas in Fig. 1; read col. 1, ll. 61-65). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Amann so that the recuperator heat exchanger is a cross-flow heat exchanger as taught by Tramuta in order to reduce the overall weight of the heat exchanger (Tramuta col. 1, ll. 47-48) and to produce more uniform heating (col. 3, ll. 39-45).  Given the calculation of effectiveness wherein effectiveness increases with bleed fraction is applicable to cross-flow heat exchangers where the combination incorporates a cross-flow heat exchanger and given that Amann discloses the remainder of the claimed structure, the combination will produce the claimed function.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Amann (US 3,849,022).
Regarding Claim 10, Amann discloses the claimed invention as discussed above.  Amann does not explicitly disclose wherein said cooling insert (Fig. 5, element 138, 136, and/or 144) comprises a gap (e.g. between elements 136 and 138) having a width (i.e. the distance between the inner surface of 136 and the outer surface of 138).  Amann does not explicitly disclose the width is between 0.5 mm and 2.0 mm.  However it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the size of the width so that it is between 0.5 mm and 2.0 mm as a simple change in size (see MPEP 2144, IV., A.)  wherein the only difference between the claimed invention and the prior art is the siz/dimension, i.e. the width, and there is no critically attached to the claimed dimension.  In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.D.F/	/GERALD L SUNG/                                                       Primary Examiner, Art Unit 3741                                                                                                                                                 Examiner, Art Unit 3741